PROST, Circuit Judge.

ORDER

DaimlerChrysler Corporation responds to the court’s March 15, 2005 order directing it to show cause why its appeal of the United States Court of International Trade’s December 22, 2004 opinion in DaimlerChyrysler Corp. v. United States, No. 02-00717, should not be dismissed. DaimlerChrysler moves to consolidate 05-1246 and 05-1357. The United States responds.
On February 22, 2005, DaimlerChrysler filed a notice of appeal of the trial court’s December 22, 2004 decision ruling on DaimlerChrysler’s motion to amend its summons. That appeal was docketed as 05-1246. Subsequently, on February 24, 2005, the trial court entered judgment pursuant to USCIT Rule 54(b). On March 8, 2005, DaimlerChrysler filed a second notice of appeal, 05-1357, seeking review of the Rule 54(b) judgment.
Because DaimlerChrysler filed a timely notice of appeal of the Rule 54(b) judgment, we dismiss 05-1246 as unnecessary.
*445Accordingly,
IT IS ORDERED THAT:
(1) DaimlerChrysler’s motion to consolidate is denied.
(2) Appeal 05-1246 is dismissed.
(3) DaimlerChrysler’s brief in 05-1357 is due within 30 days of the date of filing of this order.